98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gwendolyn POUNCY, Plaintiff-Appellant,andPaul HODGES, Plaintiff,v.John S. BURSON;  William M. Savage;  First National Bank ofChicago, American Housing Trust I, Boatmen'sNational Mortgage, Incorporated;  JohnDoe;  Jane Doe, (Aliases1-50), Defendants-Appellees.
No. 96-1989.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 3, 1996.

Gwendolyn Pouncy, Appellant Pro Se.  William Mapp Savage, SHAPIRO & BURSON, Arlington, Virginia, for Appellees.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders (1) dismissing her complaint and denying her motion for a preliminary injunction and (2) denying her motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Pouncy v. Burson, No. CA-95-3611-DKC (D.Md. May 16, 1996).  Hodges' motion to intervene as a party to this appeal is hereby denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED